 



Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
     This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of
August 30, 2006, is by and between MICROMET, INC. (the “Company”) and
KINGSBRIDGE CAPITAL LIMITED, an entity organized and existing under the laws of
the British Virgin Islands, whose registered address is Palm Grove House, 2nd
Floor, Road Town, Tortola, British Virgin Islands (the “Investor”).
     WHEREAS, the Company and the Investor have entered into that certain Common
Stock Purchase Agreement, dated as of the date hereof (the “Purchase
Agreement”), pursuant to which the Company may issue, from time to time, to the
Investor up to $25 million worth of shares of Common Stock as provided for
therein;
     WHEREAS, pursuant to the terms of, and in partial consideration for the
Investor entering into, the Purchase Agreement, the Company has issued to the
Investor a warrant, exercisable from time to time, in accordance with its terms,
within five (5) years following the six-month anniversary of the date of
issuance (the “Warrant”) for the purchase of an aggregate of up to 285,000
shares of Common Stock at a price specified in such Warrant;
     WHEREAS, pursuant to the terms of, and in partial consideration for, the
Investor’s agreement to enter into the Purchase Agreement, the Company has
agreed to provide the Investor with certain registration rights with respect to
the Registrable Securities (as defined in the Purchase Agreement) as set forth
herein;
     NOW, THEREFORE, in consideration of the premises, the representations,
warranties, covenants and agreements contained herein, in the Warrant, and in
the Purchase Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, intending to be legally
bound hereby, the parties hereto agree as follows (capitalized terms used herein
and not defined herein shall have the respective meanings ascribed to them in
the Purchase Agreement):
ARTICLE I
REGISTRATION RIGHTS
     Section 1.1. Registration Statement.
     (a) Filing of the Registration Statement. Upon the terms and subject to the
conditions set forth in this Agreement, the Company shall file with the
Commission within sixty (60) calendar days after the Closing Date a registration
statement on Form S-3 under the Securities Act or such other form as deemed
appropriate by counsel to the Company for the registration for the resale by the
Investor of the Registrable Securities (the “Registration Statement”).
     (b) Effectiveness of the Registration Statement. The Company shall use
commercially reasonable efforts (i) to have the Registration Statement declared
effective by the Commission as soon as reasonably practicable, but in any event
no later than one hundred eighty (180) calendar days after the Closing Date and
(ii) to ensure that the Registration Statement remains in effect throughout the
term of this Agreement as set forth in Section 4.2, subject to the terms and
conditions of this Agreement.
     (c) Regulatory Disapproval. The contemplated effective date for the
Registration Statement as described in Section 1.1(b) shall be extended without
default or liquidated damages hereunder or under the Purchase Agreement in the
event that the Company’s failure to obtain the effectiveness of the Registration
Statement on a timely basis results from (i) the failure of the Investor to
timely provide the Company with information requested by the Company and
necessary to complete the Registration

 



--------------------------------------------------------------------------------



 



Statement in accordance with the requirements of the Securities Act, or (ii) the
Commission’s disapproval of the structure of the transactions contemplated by
the Purchase Agreement, or (iii) events or circumstances that are not in any way
attributable to the Company. In the event of clause (ii) above, the parties
agree to cooperate with one another in good faith to arrive at a resolution
acceptable to the Commission.
     (d) Failure to Maintain Effectiveness of Registration Statement. In the
event the Company fails to maintain the effectiveness of the Registration
Statement (or the Prospectus) throughout the period set forth in Section 4.2,
other than temporary suspensions as set forth in Section 1.1(e) and the Investor
holds any Registrable Securities at any time during the period of such
ineffectiveness (an “Ineffective Period”), the Company shall pay to the Investor
in immediately available funds into an account designated by the Investor an
amount equal to the product of (x) the total number of Registrable Securities
issued to the Investor under the Purchase Agreement (which, for the avoidance of
doubt, shall not include any Warrant Shares) and owned by the Investor at any
time during such Ineffective Period and (y) the result, if greater than zero,
obtained by subtracting the VWAP on the Trading Day immediately following the
last day of such Ineffective Period from the VWAP on the Trading Day immediately
preceding the day on which any such Ineffective Period began; provided, however,
(i) that the foregoing payments shall not apply in respect of Registrable
Securities that are otherwise freely tradable by the Investor or if the Company
offers to repurchase from the Investor such Registrable Securities for a per
share purchase price equal to the VWAP on the Trading Day immediately preceding
the day on which any such Ineffective Period began and (ii) that the Company
shall be under no obligation to supplement the Prospectus to reflect the
issuance of any Shares pursuant to a Draw Down at any time prior to the day
following the Settlement Date with respect to such Shares and that the failure
to supplement the Prospectus prior to such time period shall not be deemed a
failure to maintain the effectiveness of the Registration Statement (or
Prospectus) for purposes of this Agreement (including this Section 1.1(d)).
     (e) Deferral or Suspension During a Blackout Period. Notwithstanding the
provisions of Section 1.1(d), if in the good faith judgment of the Company,
following consultation with legal counsel, it would be detrimental to the
Company or its stockholders for the Registration Statement to be filed or for
resales of Registrable Securities to be made pursuant to the Registration
Statement due to (i) the existence of a material development or potential
material development involving the Company that the Company would be obligated
to disclose in the Registration Statement, which disclosure would be premature
or otherwise inadvisable at such time or would have a Material Adverse Effect on
the Company or its stockholders, or (ii) a filing of a Company-initiated
registration of any class of its equity securities, which, in the good faith
judgment of the Company, because such filing of the Registration Statement or
continued resale would adversely affect or require premature disclosure of the
filing of such Company-initiated registration (notice thereof, a “Blackout
Notice”), the Company shall have the right to (A) immediately defer such filing
for a period of not more than sixty (60) days beyond the date by which such
Registration Statement was otherwise required hereunder to be filed or
(B) suspend use of such Registration Statement for a period of not more than
thirty (30) days (any such deferral or suspension period, a “Blackout Period”).
The Investor acknowledges that it would be seriously detrimental to the Company
and its stockholders for such Registration Statement to be filed (or remain in
effect) during a Blackout Period and therefore essential to defer such filing
(or suspend the use thereof) during such Blackout Period and agrees to cease any
disposition of the Registrable Securities during such Blackout Period. The
Company may not utilize any of its rights under this Section 1.1(e) to defer the
filing of a Registration Statement (or suspend its effectiveness) more than six
(6) times in any twelve (12) month period. In the event that, within fifteen
(15) Trading Days following any Settlement Date, the Company gives a Blackout
Notice to the Investor and the VWAP on the Trading Day immediately preceding
such Blackout Period (“Old VWAP”) is greater than the VWAP on the first Trading
Day following such Blackout Period that the Investor may sell its Registrable
Securities pursuant to an effective Registration Statement (“New VWAP”), then
the Company shall pay to the Investor, by wire transfer of immediately

2



--------------------------------------------------------------------------------



 



available funds to an account designated by the Investor, the “Blackout Amount.”
For the purposes of this Agreement, Blackout Amount means a percentage equal to:
(1) seventy-five percent (75%) if such Blackout Notice is delivered prior to the
fifth (5th) Trading Day following such Settlement Date; (2) fifty percent (50%)
if such Blackout Notice is delivered on or after the fifth (5th) Trading Day
following such Settlement Date, but prior to the tenth (10th) Trading Day
following such Settlement Date; (3) twenty-five percent (25%) if such Blackout
Notice is delivered on or after the tenth (10th) Trading Day following such
Settlement Date, but prior to the fifteenth (15th) Trading Day following such
Settlement Date; and (4) zero percent (0%) thereafter of: the product of (i) the
number of Registrable Securities purchased by the Investor pursuant to the most
recent Draw Down and actually held by the Investor immediately prior to the
Blackout Period and (ii) the result, if greater than zero, obtained by
subtracting the New VWAP from the Old VWAP; provided, however, that no Blackout
Amount shall be payable in respect of Registrable Securities (A) that are
otherwise freely tradable by the Investor, including under Rule 144, during the
Blackout Period, or (B) if the Company offers to repurchase from the Investor
such Registrable Securities for a per share purchase price equal to the VWAP on
the Trading Day immediately preceding the day on which any such Ineffective
Period began. For any Blackout Period in respect of which a Blackout Amount
becomes due and payable, rather than paying the Blackout Amount, the Company may
at is sole discretion, issue to the Investor shares of Common Stock with an
aggregate market value determined as of the first Trading Day following such
Blackout Period equal to the Blackout Amount (“Blackout Shares”).
     (f) Liquidated Damages. The Company and the Investor hereto acknowledge and
agree that the amounts payable under Sections 1.1(d) and 1.1(e) and the Blackout
Shares deliverable under Section 1.1(e) above (i) shall constitute the
Investor’s sole remedy with respect to the Company’s failure to maintain the
effectiveness, or for any deferral or suspension, of the Registration Statement,
and (ii) shall constitute liquidated damages and not penalties. The parties
further acknowledge that (i) the amount of loss or damages likely to be incurred
by the Investor is incapable or is difficult to precisely estimate, (ii) the
amounts specified in such subsections bear a reasonable proportion and are not
plainly or grossly disproportionate to the probable loss likely to be incurred
in connection with any failure by the Company to obtain or maintain the
effectiveness of the Registration Statement, (iii) one of the reasons for the
Company and the Investor reaching an agreement as to such amounts was the
uncertainty and cost of litigation regarding the question of actual damages, and
(iv) the Company and the Investor are sophisticated business parties and have
been represented by sophisticated and able legal and financial counsel and
negotiated this Agreement at arm’s length. The Investor further agrees that, if
the Company makes the payments provided for in Section 1.1(e), the Company’s
deferral or suspension of the Registration Statement pursuant to Section 1.1(e)
shall not constitute a material breach or default of any obligation of the
Company to the Investor.
     (g) Additional Registration Statements. In the event and to the extent that
the Registration Statement fails to register a sufficient amount of Common Stock
necessary for the Company to issue and sell to the Investor and the Investor to
purchase from the Company all of the Registrable Securities to be issued, sold
and purchased under the Purchase Agreement and the Warrant, the Company shall,
upon a timetable mutually agreeable to both the Company and the Investor,
prepare and file with the Commission an additional registration statement or
statements in order to effectuate the purpose of this Agreement, the Purchase
Agreement and the Warrant.
ARTICLE II
REGISTRATION PROCEDURES
     Section 2.1. Filings; Information. The Company shall effect the
registration with respect to the sale of the Registrable Securities by the
Investor in accordance with the intended methods of disposition thereof. Without
limiting the foregoing, the Company in each such case will do the following

3



--------------------------------------------------------------------------------



 



as expeditiously as possible, but in no event later than the deadline, if any,
prescribed therefor in this Agreement:
     (a) Subject to Section 1.1(e), the Company shall (i) prepare and file with
the Commission the Registration Statement; (ii) use commercially reasonable
efforts to cause such filed Registration Statement to become and to remain
effective (pursuant to Rule 415 under the Securities Act or otherwise);
(iii) prepare and file with the Commission such amendments and supplements to
the Registration Statement and the Prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective for the time
period prescribed by Section 4.2 and in order to effectuate the purpose of this
Agreement, the Purchase Agreement and the Warrant and (iv) comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement during such period in
accordance with the intended methods of disposition by the Investor set forth in
such Registration Statement; provided, however, that the Company shall be under
no obligation to supplement the Prospectus to reflect the issuance of any Shares
pursuant to a Draw Down at any time prior to the Trading Day following the
Settlement Date with respect to such Shares and, provided further, that the
Investor shall be responsible for the delivery of the Prospectus to the Persons
to whom the Investor sells the Shares and the Warrant Shares, and the Investor
agrees to dispose of Registrable Securities in compliance with the plan of
distribution described in the Registration Statement and otherwise in compliance
with applicable federal and state securities laws.
     (b) Three (3) Trading Days prior to filing the Registration Statement or
Prospectus, or any amendment or supplement thereto (excluding amendments deemed
to result from the filing of documents incorporated by reference therein,
supplements to the Prospectus required in respect of any particular Settlement
Date, and supplements to the Registration Statement for which consent of or
notice to the Investor is not required pursuant to Section 6.12 of the Purchase
Agreement), the Company shall deliver to the Investor and to counsel
representing the Investor, in accordance with the notice provisions of
Section 4.8, copies of the Registration Statement, Prospectus and/or any
amendments or supplements thereto as proposed to be filed, together with
exhibits thereto, which documents will be subject to review by the Investor and
such counsel, and thereafter deliver to the Investor and such counsel, in
accordance with the notice provisions of Section 4.8, such number of copies of
the Registration Statement, each amendment and supplement thereto (in each case
including all exhibits thereto), the Prospectus (including each preliminary
prospectus) and such other documents or information as the Investor or counsel
may reasonably request in order to facilitate the disposition of the Registrable
Securities, provided, however, that to the extent reasonably practicable, such
delivery may be accomplished via electronic means.
     (c) After the filing of the Registration Statement, the Company shall
promptly notify the Investor of any stop order issued or threatened by the
Commission in connection therewith and take all commercially reasonable actions
required to prevent the entry of such stop order or to remove it if entered.
     (d) The Company shall use commercially reasonable efforts to (i) register
or qualify the Registrable Securities under such other securities or blue sky
laws of each jurisdiction in the United States as the Investor may reasonably
(in light of its intended plan of distribution) request, and (ii) cause the
Registrable Securities to be registered with or approved by such other
governmental agencies or authorities in the United States as may be necessary by
virtue of the business and operations of the Company and do any and all other
customary acts and things that may be reasonably necessary or advisable to
enable the Investor to consummate the disposition of the Registrable Securities;
provided, however, that the Company will not be required to qualify generally to
do business in any jurisdiction where it would not otherwise be required to
qualify but for this Section 2.1(d), subject itself to taxation in any such
jurisdiction, consent or subject itself to general service of process in any
such jurisdiction,

4



--------------------------------------------------------------------------------



 



change any existing business practices, benefit plans or outstanding securities
or amend or otherwise modify the Charter or Bylaws.
     (e) The Company shall make available to the Investor (and will deliver to
Investor’s counsel), (A) subject to restrictions imposed by the United States
federal government or any agency or instrumentality thereof, copies of all
public correspondence between the Commission and the Company concerning the
Registration Statement and will also make available for inspection by the
Investor and any attorney, accountant or other professional retained by the
Investor (collectively, the “Inspectors”), (B) upon reasonable advance notice
during normal business hours all financial and other records, pertinent
corporate documents and properties of the Company (collectively, the “Records”)
as shall be reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers and employees to supply all
information reasonably requested by any Inspectors in connection with the
Registration Statement; provided, however, that any such Inspectors must agree
in writing for the benefit of the Company not to use or disclose any such
Records except as provided in this Section 2.1(e). Records that the Company
determines, in good faith, to be confidential and that it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors unless the
disclosure or release of such Records is requested or required pursuant to oral
questions, interrogatories, requests for information or documents or a subpoena
or other order from a court of competent jurisdiction or other judicial or
governmental process; provided, however, that prior to any disclosure or release
pursuant to the immediately preceding clause, the Inspectors shall provide the
Company with prompt notice of any such request or requirement so that the
Company may seek an appropriate protective order or waive such Inspectors’
obligation not to disclose such Records; and, provided, further, that if failing
the entry of a protective order or the waiver by the Company permitting the
disclosure or release of such Records, the Inspectors, upon advice of counsel,
are compelled to disclose such Records, the Inspectors may disclose that portion
of the Records that counsel has advised the Inspectors that the Inspectors are
compelled to disclose; provided, however, that upon any such required
disclosure, such Inspector shall use his or her best efforts to obtain
reasonable assurances that confidential treatment will be afforded such
information. The Investor agrees that information obtained by it solely as a
result of such inspections (not including any information obtained from a third
party who, insofar as is known to the Investor after reasonable inquiry, is not
prohibited from providing such information by a contractual, legal or fiduciary
obligation to the Company) shall be deemed confidential and shall not be used
for any purposes other than as indicated above or by it as the basis for any
market transactions in the securities of the Company or its affiliates unless
and until such information is made generally available to the public. The
Investor further agrees that it will, upon learning that disclosure of such
Records is sought in a court of competent jurisdiction, give notice to the
Company and allow the Company, at its expense, to undertake appropriate action
to prevent disclosure of the Records deemed confidential.
     (f) The Company shall otherwise comply in all material respects with all
applicable rules and regulations of the Commission, including, without
limitation, compliance with applicable reporting requirements under the Exchange
Act.
     (g) The Company shall appoint (or shall have appointed) a transfer agent
and registrar for all of the Registrable Securities covered by such Registration
Statement not later than the effective date of such Registration Statement.
     (h) The Investor shall cooperate with the Company, as reasonably requested
by the Company, in connection with the preparation and filing of any
Registration Statement hereunder. The Company may require the Investor to
promptly furnish in writing to the Company such information as may be required
in connection with such registration including, without limitation, all such
information as may be requested by the Commission or the NASD or any state
securities commission and all such information regarding the Investor, the
Registrable Securities held by the Investor and the intended method of

5



--------------------------------------------------------------------------------



 



disposition of the Registrable Securities. The Investor agrees to provide such
information requested in connection with such registration within five
(5) business days after receiving such written request and the Company shall not
be responsible for any delays in obtaining or maintaining the effectiveness of
the Registration Statement caused by the Investor’s failure to timely provide
such information.
     (i) Upon receipt of a Blackout Notice from the Company, the Investor shall
immediately discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities until (i) the
Company advises the Investor that the Blackout Period has terminated and
(ii) the Investor receives copies of a supplemented or amended prospectus, if
necessary. If so directed by the Company, the Investor will deliver to the
Company (at the expense of the Company) or destroy (and deliver to the Company a
certificate of destruction) all copies in the Investor’s possession (other than
a limited number of file copies) of the prospectus covering such Registrable
Securities that is current at the time of receipt of such notice.
     Section 2.2. Registration Expenses. Except as set forth in Section 10.01 of
the Purchase Agreement, the Company shall pay all registration expenses incurred
in connection with the Registration Statement (the “Registration Expenses”),
including, without limitation: (i) all registration, filing, securities exchange
listing and fees required by the National Association of Securities Dealers,
(ii) all registration, filing, qualification and other fees and expenses of
compliance with securities or blue sky laws (including reasonable fees and
disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities), (iii) all word processing, duplicating, printing,
messenger and delivery expenses, (iv) the Company’s internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), (v) the fees and expenses
incurred by the Company in connection with the listing of the Registrable
Securities, (vi) reasonable fees and disbursements of counsel for the Company
and customary fees and expenses for independent certified public accountants
retained by the Company (including the expenses of any special audits or comfort
letters or costs associated with the delivery by independent certified public
accountants of such special audit(s) or comfort letter(s), (vii) the fees and
expenses of any special experts retained by the Company in connection with such
registration and amendments and supplements to the Registration Statement and
Prospectus, and (viii) premiums and other costs of the Company for policies of
insurance against liabilities of the Company arising out of any public offering
of the Registrable Securities being registered to the extent the Company in its
discretion elects to obtain and maintain insurance. Any fees and disbursements
of underwriters, broker-dealers or investment bankers, including without
limitation underwriting fees, discounts, transfer taxes or commissions, and any
other fees or expenses (including legal fees and expenses) if any, attributable
to the sale of Registrable Securities, shall be payable by each holder of
Registrable Securities pro rata on the basis of the number of Registrable
Securities of each such holder that are included in a registration under this
Agreement.
ARTICLE III
INDEMNIFICATION
     Section 3.1. Indemnification. The Company agrees to indemnify and hold
harmless the Investor, its partners, affiliates, officers, directors, employees
and duly authorized agents, and each Person or entity, if any, who controls the
Investor within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, together with the partners, affiliates, officers, directors,
employees and duly authorized agents of such controlling Person or entity
(collectively, the “Controlling Persons”), from and against any loss, claim,
damage, liability, costs and expenses (including, without limitation, reasonable
attorneys’ fees and disbursements and costs and expenses of investigating and
defending any such claim) (collectively, “Damages”), joint or several, and any
action or proceeding in respect thereof to which the Investor, its partners,
affiliates, officers, directors, employees and duly authorized agents, and any
Controlling Person, may become subject under the Securities Act or otherwise, as
incurred, insofar as

6



--------------------------------------------------------------------------------



 



such Damages (or actions or proceedings in respect thereof) arise out of, or are
based upon, any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement, or in any preliminary prospectus, final
prospectus, summary prospectus, amendment or supplement relating to the
Registrable Securities or arises out of, or are based upon, any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein under the circumstances not
misleading, and shall reimburse the Investor, its partners, affiliates,
officers, directors, employees and duly authorized agents, and each such
Controlling Person, for any legal and other expenses reasonably incurred by the
Investor, its partners, affiliates, officers, directors, employees and duly
authorized agents, or any such Controlling Person, as incurred, in investigating
or defending or preparing to defend against any such Damages or actions or
proceedings; provided, however, that the Company shall not be liable to the
extent that any such Damages arise out of the Investor’s (or any other
indemnified Person’s) (i) failure to send or give a copy of the final prospectus
or supplement (as then amended or supplemented) to the persons asserting an
untrue statement or alleged untrue statement or omission or alleged omission at
or prior to the written confirmation of the sale of Registrable Securities to
such person if such statement or omission was corrected in such final prospectus
or supplement or (ii) written confirmation of the sale of Registrable Securities
purchased in any specific Draw Down prior to the filing of a supplement to the
Prospectus to reflect such Draw Down (provided the Company is in compliance with
its covenants with respect to the filing of such supplement); provided, further,
that the Company shall not be liable to the extent that any such Damages arise
out of or are based upon an untrue statement or alleged untrue statement or
omission or alleged omission made in such Registration Statement, or any such
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement in reliance upon and in conformity with written information furnished
to the Company by or on behalf of the Investor or any other person who
participates as an underwriter in the offering or sale of such securities, in
either case, specifically stating that it is for use in the preparation thereof.
In connection with any Registration Statement with respect to which the Investor
is participating, such Investor will indemnify and hold harmless, to the same
extent and in the same manner as set forth in the preceding paragraph, the
Company, each of its partners, affiliates, officers, directors, employees and
duly authorized agents of such controlling Person (each a “Company Indemnified
Person”) against any Damages to which any Company Indemnified Person may become
subject under the Securities Act, the Exchange Act or otherwise, insofar as such
Damages arise out of or are based upon (a) any untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement, or
in any preliminary prospectus, final prospectus, summary prospectus, amendment
or supplement relating to the Registrable Securities or arise out of, or are
based upon, any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein under
the circumstances not misleading to the extent that such violation occurs in
reliance upon and in conformity with written information furnished to the
Company by the Investor or on behalf of the Investor expressly for use in
connection with such Registration Statement, (b) any failure by the Investor to
comply with prospectus delivery requirements of the Securities Act, the Exchange
Act or any other law or legal requirement applicabl e to sales under the
Registration Statement, or (c) a written confirmation of the sale of Registrable
Securities purchased by such Investor in any specific Draw Down prior to the
filing of a supplement to the Prospectus to reflect such Draw Down (provided the
Company is in compliance with its covenants with respect to the filing of such
supplement).
     Section 3.2. Conduct of Indemnification Proceedings. All claims for
indemnification under Section 3.1 shall be asserted and resolved in accordance
with the provisions of Section 9.02 of the Purchase Agreement.
     Section 3.3. Additional Indemnification. Indemnification similar to that
specified in the preceding paragraphs of this Article 3 (with appropriate
modifications) shall be given by the Company and the Investor with respect to
any required registration or other qualification of securities under any federal
or state law or regulation of any governmental authority other than the
Securities Act. The

7



--------------------------------------------------------------------------------



 



provisions of this Article III shall be in addition to any other rights to
indemnification, contribution or other remedies which an Indemnified Party or a
Company Indemnified Person may have pursuant to law, equity, contract or
otherwise.
     To the extent that any indemnification provided for herein is prohibited or
limited by law, the indemnifying party will make the maximum contribution with
respect to any amounts for which it would otherwise be liable under this
Article III to the fullest extent permitted by law. However, (a) no contribution
will be made under circumstances where maker of such contribution would not have
been required to indemnify the indemnified party under the fault standards set
forth in this Article III, (b) if the Investor is guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
the Investor will not be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation, and (c) contribution (together with
any indemnification obligations under this Agreement) by the Investor will be
limited in amount to the proceeds received by the Investor from sales of
Registrable Securities.
ARTICLE IV
MISCELLANEOUS
     Section 4.1. No Outstanding Registration Rights. Except as otherwise
disclosed in accordance with the Purchase Agreement or in the Commission
Documents, the Company represents and warrants to the Investor that there is not
in effect on the date hereof any agreement by the Company pursuant to which any
holders of securities of the Company have a right to cause the Company to
register or qualify such securities under the Securities Act or any securities
or blue sky laws of any jurisdiction.
     Section 4.2. Term. The registration rights provided to the holders of
Registrable Securities hereunder, and the Company’s obligation to keep the
Registration Statement effective, shall terminate at the earlier of (i) such
time that is two years following the termination of the Purchase Agreement,
(ii) such time as all Registrable Securities have been issued and have ceased to
be Registrable Securities, or (iii) upon the consummation of an “Excluded Merger
or Sale” as defined in the Warrant. Notwithstanding the foregoing, paragraph
(d) of Section 1.1, Article III, Section 4.7, Section 4.8, Section 4.9,
Section 4.10 and Section 4.13 shall survive the termination of this Agreement.
     Section 4.3. Rule 144. The Company will, at its expense, promptly take such
action as holders of Registrable Securities may reasonably request to enable
such holders of Registrable Securities to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (a) Rule 144 under the Securities Act (“Rule 144”), as such Rule may
be amended from time to time, or (b) any similar rule or regulation hereafter
adopted by the Commission. If at any time the Company is not required to file
such reports, it will, at its expense, forthwith upon the written request of any
holder of Registrable Securities, make available adequate current public
information with respect to the Company within the meaning of paragraph (c)(2)
of Rule 144 or such other information as necessary to permit sales pursuant to
Rule 144. Upon the request of the Investor, the Company will deliver to the
Investor a written statement, signed by the Company’s principal financial
officer, as to whether it has complied with such requirements.
     Section 4.4. Certificate. The Company will, at its expense, forthwith upon
the request of any holder of Registrable Securities, deliver to such holder a
certificate, signed by the Company’s principal financial officer, stating
(a) the Company’s name, address and telephone number (including area code),
(b) the Company’s Internal Revenue Service identification number, (c) the
Company’s Commission file number, (d) the number of shares of each class of
Stock outstanding as shown by the most recent report or statement published by
the Company, and (e) whether the Company has filed the reports required to be

8



--------------------------------------------------------------------------------



 



filed under the Exchange Act for a period of at least ninety (90) days prior to
the date of such certificate and in addition has filed the most recent annual
report required to be filed thereunder.
     Section 4.5. Amendment And Modification. Any provision of this Agreement
may be waived, provided that such waiver is set forth in a writing executed by
both parties to this Agreement. The provisions of this Agreement, including the
provisions of this sentence, may be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may be given, only
with the written consent of the Investor and the Company. No course of dealing
between or among any Person having any interest in this Agreement will be deemed
effective to modify, amend or discharge any part of this Agreement or any rights
or obligations of any person under or by reason of this Agreement.
     Section 4.6. Successors and Assigns; Entire Agreement. This Agreement and
all of the provisions hereof shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns. The
Company may assign this Agreement at any time in connection with a sale or
acquisition of the Company, whether by merger, consolidation, sale of all or
substantially all of the Company’s assets, or similar transaction, without the
consent of the Investor, provided that the successor or acquiring Person or
entity agrees in writing to assume all of the Company’s rights and obligations
under this Agreement. The Investor may assign its rights and obligations under
this Agreement only to (i) an affiliate that meets all applicable requirements
of federal and state securities laws, or (ii) with the prior written consent of
the Company, and any purported assignment by the Investor other than as set
forth above shall be null and void. This Agreement, together with the Purchase
Agreement and the Warrant sets forth the entire agreement and understanding
between the parties as to the subject matter hereof and merges and supersedes
all prior discussions, agreements and understandings of any and every nature
among them.
     Section 4.7. Severability. If any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that if the severance of such provision materially changes
the economic benefits of this Agreement to either party as such benefits are
anticipated as of the date hereof, then such party may terminate this Agreement
on five (5) Business Days prior written notice to the other party. In such
event, the Purchase Agreement will terminate simultaneously with the termination
of this Agreement.
     Section 4.8. Notices. All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be given in
accordance with Section 10.04 of the Purchase Agreement.
     Section 4.9. Governing Law; Dispute Resolution. This Agreement shall be
construed under the laws of the State of New York.
     Section 4.10. Headings. The headings in this Agreement are for convenience
of reference only and shall not constitute a part of this Agreement, nor shall
they affect their meaning, construction or effect.
     Section 4.11. Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original instrument and all
of which together shall constitute one and the same instrument.
     Section 4.12. Further Assurances. Each party shall cooperate and take such
action as may be reasonably requested by another party in order to carry out the
provisions and purposes of this Agreement and the transactions contemplated
hereby.

9



--------------------------------------------------------------------------------



 



     Section 4.13. Absence of Presumption. This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.
[Remainder of this page intentionally left blank]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by the undersigned, thereunto duly authorized, as of the date first set
forth above.

            MICROMET, INC.
      By:   /s/ Christian Itin         Name:   Christian Itin        Title:  
President & CEO        KINGSBRIDGE CAPITAL LIMITED
      By:   /s/ Maria O’Donoghue         Maria O’Donoghue        Director     

11